TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00035-CV



           Casey A. Koehler and Jennifer Phy, as Administratrix of the Estate of
                          Evelyn Landua Koehler, Appellants

                                                v.

                                  Kanda Koehler, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 29,462, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed joint motion to dismiss this appeal. Accordingly,

we reinstate the appeal, grant the parties’ motion, and dismiss this appeal. See Tex. R. App. P.

42.1(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Agreed Motion

Filed: July 28, 2016